United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                     January 11, 2007

                           FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                           _____________________                          Clerk
                                No. 06-50992
                           _____________________

UNITED STATES OF AMERICA

                    Plaintiff - Appellee
                     v.
SERGIO ADAN ARUJUO also known as, Serfio Arujuo also known
as, Mario Hernandez also known as, Pedro Rodriguez-Herrera
                    Defendant - Appellant

                          ---------------------
          Appeal from the United States District Court for the
                    Western District of Texas, Pecos
                          ---------------------
Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

      IT    IS   ORDERED   that   the   appellant’s   unopposed     motion    to

vacate sentence of the district court is GRANTED.

      IT IS FURTHER ORDERED that the appellant’s unopposed motion

to remand case to United States District Court for re-sentencing

is GRANTED.

      It IS FURTHER ORDERED that the appellant’s unopposed motion

to issue the mandate forthwith upon entry of the court’s order is

GRANTED.



      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.